t c summary opinion united_states tax_court samater abdikarim and ashaka h farah abdikarim petitioners v commissioner of internal revenue respondent docket no 23112-06s filed date steve m williard for petitioners ashley p vaughan for respondent vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case background this case is before the court on respondent’s motion to dismiss for lack of prosecution respondent’s motion by notice_of_deficiency respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax on date petitioners invoked the jurisdiction of this court by timely filing a petition by notice dated date the court set this case for trial at the court’s houston texas session beginning date the notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you on date the court held a hearing on petitioners’ motion for continuance of trial petitioners via counsel proffered that they would be out of the country during date on account of their employment this was the first motion for continuance of trial petitioners had sought and the motion for continuance of trial was not made for the purposes of delay respondent did not object to petitioners’ motion for continuance of trial that same day the court granted the motion for continuance of trial by notice dated date the court set this case for trial at the court’s houston texas session beginning date the notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you on date respondent filed respondent’s motion and the court held a hearing on respondent’s motion in respondent’s motion respondent averred among other things that since the continuance petitioners have not contacted respondent provided any additional information to respondent or taken any_action to move their case forward during the week of date petitioners’ counsel stated that he had not heard from his clients and did not know whether they would appear for trial and all the material allegations of fact set forth in the petition in support of the assignments of error have been denied by respondent no issues have been raised upon which the burden_of_proof is upon respondent respondent has not conceded any error assigned in the petition and no evidence has been adduced in support of the assignments of error raised in the petition at the hearing petitioners’ counsel stated that his clients had been unavailable to him ie they have not had contact for about a year petitioners’ counsel was informed that petitioners left the country to take a job in india or pakistan petitioners had left their counsel no forwarding address petitioners’ counsel has sent certified letters to petitioners that have come back to him as returned or undeliverable petitioners’ counsel did not object to the granting of respondent’s motion petitioners’ counsel stated he had done everything he could to locate his clients but has been unable to locate or contact them petitioners’ counsel attempted to contact petitioners by mail to advise them he was going to withdraw and that this case would be dismissed this letter was returned to petitioners’ counsel discussion the court may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b rule b generally applies in situations where the taxpayer bears the burden_of_proof as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the internal_revenue_code petitioners failed to appear in person and no evidence was introduced on their behalf by counsel therefore we conclude that the burden_of_proof regarding the deficiency is not placed on respondent pursuant to sec_7491 accordingly we sustain respondent’s deficiency determination to reflect the foregoing an appropriate order of dismissal and decision will be entered
